Title: From Benjamin Franklin to Jean-Daniel Schweighauser, 17 February 1781
From: Franklin, Benjamin
To: Schweighauser, Jean-Daniel


Passy, Feby. 17. 1781.
I received your Favour of the 8th. Inst. inclosing Letters from America & thank you for your Care in speedily forwarding them. I have since received another acquainting me with the Cargo of the Active, and desiring to know if you may draw on me for what may be wanting to compleat her Cargo back. I have also received a Letter from the Admiralty Board relating to farther Supplies, and am actually using my best Endeavours to obtain more Money for such Purposes; but the Success being yet a Contingency of which I am not Master, I cannot promise to answer your Bills.
The Stores formerly ordered, are now shipping on board the Marquis de la Fayette at L’Orient. But if any of the old Magazine Stores are still in your hands, it may be well to ship them in the Active.
Whith much Esteem I have the honour to be, Sir, Your most obedient and M.h.S.
Mr. Schweighauser
